     Case: 1:19-cv-05489 Document #: 13 Filed: 09/16/19 Page 1 of 3 PageID #:33




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Laurence Siegal, on behalf of himself         )
and others similarly situated,                )
                                              )
       Plaintiff,                             )      Case No: 19-cv-05489
                                              )
v.                                            )       Hon. John Z. Lee
                                              )
                                              )
Harris & Harris, Ltd.,                        )
                                              )
       Defendant.                             )
                                              )


                          NOTICE OF VOLUNTARY DISMISSAL


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff, Laurence

Siegal, voluntarily dismisses this action without prejudice.
   Case: 1:19-cv-05489 Document #: 13 Filed: 09/16/19 Page 2 of 3 PageID #:34




Dated: September 16, 2019                   Respectfully submitted,
                                            LAURENCE SIEGAL

                                            /s/ Gary M. Klinger
                                            Gary M. Klinger
                                            KOZONIS & KLINGER, LTD.
                                            4849 N. Milwaukee Ave., Ste. 300
                                            Chicago, Illinois 60630
                                            Phone: 312.283.3814
                                            Fax: 773.496.8617
                                            gklinger@kozonislaw.com

                                            GREENWALD DAVIDSON RADBIL PLLC
                                            Michael L. Greenwald
                                            7601 N. Federal Highway, Suite A-230
                                            Boca Raton, Florida 33487
                                            Phone: 561.826.5477
                                            Fax: 561.961.5684
                                            mgreenwald@gdrlawfirm.com

                                            GREENWALD DAVIDSON RADBIL PLLC
                                            Aaron D. Radbil
                                            401 Congress Avenue, Suite 1540
                                            Austin, Texas 78701
                                            Phone: (512) 803-1578
                                            Fax: (561) 961-5684
                                            aradbil@gdrlawfirm.com

                                            Attorneys for Plaintiff




                                       2
     Case: 1:19-cv-05489 Document #: 13 Filed: 09/16/19 Page 3 of 3 PageID #:35




                                CERTIFICATE OF SERVICE
       I certify that a copy of the foregoing was electronically filed on September 16, 2019, via
the Court Clerk’s CM/ECF system, which will provide notice to all counsel of record.


                                                     /s/ Gary M. Klinger
                                                     Gary M. Klinger




                                                3
